DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 25 July 2022, in response to the Office Action mailed 23 March 2022.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claim 1, the claim recites applying “random reductive filtering” to the objective data.  “Reductive filtering” does not appear to be included in the specification as filed (see below for further details).
Claims 2-9 depend upon claim 1, and thus include the aforementioned limitation(s) (as well as further references to “reductive filtering”).

As per claim 10, the claim recites applying “random reductive filtering” to the objective data.  “Reductive filtering” does not appear to be included in the specification as filed (see below for further details).
Claims 11-15 depend upon claim 10, and thus include the aforementioned limitation(s) (as well as further references to “reductive filtering”).

As per claim 16, the claim recites applying “random reductive filtering” to the objective data.  “Reductive filtering” does not appear to be included in the specification as filed (see below for further details).
Claims 17-20 depend upon claim 16, and thus include the aforementioned limitation(s) (as well as further references to “reductive filtering”).


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “filtering” (including “random filtering” – see, e.g., paras. 0129-132 of the specification as filed), does not reasonably provide enablement for “random reductive filtering” or “reductive filtering”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors to be considered are as follows:
(A) the breadth of the claims;
(B) the nature of the invention;
(C) the state of the prior art;
(D) the level of one of ordinary skill;
(E) the level of predictability in the art;
(F) the amount of direction provided by the inventor;
(G) the existence of working examples;
(H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claims 1-20 fail(s) to comply with the enablement requirement, as the specification does not describe how the claimed subject matter is achieved.  Namely, the specification does not describe how “reductive filtering” (recited directly in claims 1, 10 and 16, and included at least via dependency in the remaining claims) is applied.  Regarding the above-identified factors to be considered, claims 1-20 are addressed as follows:
Regarding factor (A), the claims are broadly drawn to classifying user data and using the user data to predict behavior of users.  This does not weigh toward or against enablement.
Regarding factor (B), the nature of the invention is drawn to predicting user behavior based on multiple sets of user data.  This does not weigh toward or against enablement.
Regarding factor (C), the prior art teaches similar systems for predicting user behavior from multiple sets of user data.  This weighs toward enablement.
Regarding factor (D), one of ordinary skill in the art would be familiar with data mining and predictive systems based on large user datasets.  This weighs toward enablement.
Regarding factor (E), the art is generally not highly predictable, as the purpose is to build predictive systems to predict otherwise difficult-to-predict outcomes.  This weighs against enablement.
Regarding factor (F), as described above the inventor provides no direction for “reductive filtering”, only filtering in general and several example types.  This weighs against enablement.
Regarding factor (G), as described above the inventor provides no working examples for “reductive filtering”, only filtering in general and several example types of filtering.  This weighs against enablement.
Regarding factor (H), as no working examples are provided by the inventor, the quantity of experimentation needed would appear to be high.  This weighs against enablement.
Upon consideration of all of the evidence related to each of these factors, and based on the evidence as a whole, claims 1-20 are not enabled.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 1, the claim recites applying “random reductive filtering” to the objective data.  It is not clear what is meant by “reductive filtering” in this context, as no direction is provided in the specification (see above).  The examiner has assumed, for the purposes of examination, that it refers to filtering that reduces the data in some way, but since this is generally what “filtering” data achieves it is not clear what is meant specifically.
Claims 2-9 depend upon claim 1, and thus include the aforementioned limitation(s) (as well as further references to “reductive filtering”).

As per claim 10, the claim recites applying “random reductive filtering” to the objective data.  It is not clear what is meant by “reductive filtering” in this context, as no direction is provided in the specification (see above).  The examiner has assumed, for the purposes of examination, that it refers to filtering that reduces the data in some way, but since this is generally what “filtering” data achieves it is not clear what is meant specifically.
Claims 11-15 depend upon claim 10, and thus include the aforementioned limitation(s) (as well as further references to “reductive filtering”).

As per claim 16, the claim recites applying “random reductive filtering” to the objective data.  It is not clear what is meant by “reductive filtering” in this context, as no direction is provided in the specification (see above).  The examiner has assumed, for the purposes of examination, that it refers to filtering that reduces the data in some way, but since this is generally what “filtering” data achieves it is not clear what is meant specifically.
Claims 17-20 depend upon claim 16, and thus include the aforementioned limitation(s) (as well as further references to “reductive filtering”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9-11, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al (A Gradient-based Adaptive Learning Framework for Efficient Personal Recommendation, Aug 2017, pgs. 23-31 – cited in attached IDS) in view of Diehl (US 2015/0006715), and further in view of Erlingsson et al. (RAPPOR: Randomized Aggregatable Privacy-Preserving Ordinal Response, Nov 2014, pgs. 1054-1067).

As per claim 1, Ning teaches a method comprising: accessing data related to monitored behavior of a user ["One dataset was collected from a main-stream news portal site, which serves news feeds to millions of users. We sampled the event logs from one month in 2016 with user id and article id anonymized, (page 28, section 4.1); Movie Lens 1M dataset and Netflix dataset, which are conventional benchmark datasets in the research community of recommender systems (page 28, section 4.1; Table 1)]; a plurality of objective data relevant to a plurality of users ["One dataset was collected from a main-stream news portal site, which serves news feeds to millions of users. We sampled the event logs from one month in 2016 with user id and article id anonymized, (page 28, section 4.1); and “A global model is usually learned through an optimization process from all users’ data, lacking any personalization." (page 25, left-hand column, line 17-18)]; accessing the plurality of objective data related to monitored behavior of the plurality of users ["A global model is usually learned through an optimization process from all users’ data, lacking any personalization." (page 25, left-hand column, line 17-18)]; providing a first set of inputs into a deep learning engine configured to perform artificial intelligence (Al)  ["Adaptive logistic regression"; "Adaptive gradient boosting decision tree" (page 26), Adaptive matrix factorization (page 27)] wherein the first set of inputs includes objective data of the user, the subjective data of the user ["personal models are learned from individuals’ data" (page 25, left-hand column, lines 18-20)], and a plurality of objective data of the plurality of users ["A global model is usually learned through an optimization process from all users’ data, lacking any personalization." (page 25, left-hand column, line 17-18); "When training a personal model for a given user, we initialize it based on a version of the global model and a portion of global gradients that correspond to the training data specific to the user. Then, the personal model extends the training procedure solely based on its own data" (page 25, right-hand column, lines 4-8)]; determining a first plurality of learned patterns predicting behavior of the user when responding to the first set of inputs by the deep learning engine ["For each user we locally train a personal model based on the user's data and the adapted global gradients" (page 25, right-hand column, lines 31-32)]; and building a local Al model of the user based on the first set of inputs and the first plurality of learned patterns ["For each user we locally train a personal model based on the user's data and the adapted global gradients" (page 25, right-hand column, lines 31-32)].
Ning does not explicitly teach classifying the data by class, wherein a plurality of classes includes an objective data class identifying a plurality of objective data relevant to a plurality of users, and a subjective data class identifying subjective data that is specific to the user; applying random reductive filtering to the plurality of objective data of the plurality of users and to objective data of the user; wherein the first set of inputs includes the objective data of the user that is reductively filtered, and the plurality of objective data of the plurality of users that is reductively filtered.
Diehl teaches classifying the data by class, wherein a plurality of classes includes an objective data class identifying a plurality of objective data relevant to a plurality of users, and a subjective data class identifying subjective data that is specific to the user [user activities may be organized into behavior classes, both for groups of users and individual users data (abstract; paras. 0004, 0018, 0028, 0039, etc.)]; filtering the plurality of objective data [as the event records are read or received, they are filtered into one of the behavior classes based on the user activities defined for the behavior classes (para. 0031, etc.)].
Ning and Diehl are analogous art, as they are within the same field of endeavor, namely analyzing user behavior data.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to classify the user behaviors into classes for the individual and group data, as taught by Diehl, for the user behavior data for groups and individuals in the system of Ning.
Diehl provides motivation as [By breaking down user activities into behavior classes, a service provider can decide which activities to track and how to organize these activities in a manner useful to the service provider (para. 0039, etc.)].
Erlingsson teaches applying random reductive filtering to the plurality of objective data of the plurality of users and to objective data of the user; wherein the first set of inputs includes the objective data of the user that is reductively filtered, and the plurality of objective data of the plurality of users that is reductively filtered [a random filter is applied to user data collected, creating more compact data (i.e., the filter is reductive) (sections 1.2, 2; etc.); for the user data collected and used as inputs in the system of Ning/Diehl, above].
Ning/Diehl and Erlingsson are analogous art as they are within the same field of endeavor, namely data mining user data.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the reductive random filter to user data being collected, as taught by Erlingsson, to the objective user data (individual and group data) that is collected, filtered, and used as inputs to the AI model in the system taught by Ning/Diehl.
Erlingsson provides motivation as [the random compacting filtering of the user data allows for crowdsourcing data anonymously (maintaining user privacy) (abstract, etc.) and can maintain privacy while being used and reused (pg. 1056, section 1.2; etc.)].

As per claim 2, Ning/Diehl/Erlingsson teaches providing as a second set of inputs into the deep learning engine the plurality of objective data of the plurality of users ["A global model is usually learned through an optimization process from ail users’ data, lacking any personalization." (Ning: page 25, left-hand column, line 17-18)];  determining a second plurality of learned patterns predicting behavior of a generic user when responding to the second set of inputs ["training process for the global model” (Ning: page 25, right-hand column, lines 1-4)] and building a global Al model for the plurality of users based on the second plurality of learned patterns ["During the training process for the global model, gradients at each iteration are saved and transferred to a coordinator for later personal adaption," (Ning: page 25, right-hand column, lines 1-4)].

As per claim 4, Ning/Diehl/Erlingsson teaches classifying a portion of the data of the user as localized subjective data, wherein the plurality of classes includes a localized subjective data class [A global model is usually learned through an optimization process from all users’ data, lacking any personalization." (Ning: page 25, left-hand column, line 17-18); "When training a personal model for a given user, we initialize it based on a version of the global model and a portion of global gradients that correspond to the training data specific to the user. Then, the personal model extends the training procedure solely based on its own data" (Ning: page 25, right-hand column, lines 4-8); where user activities may be organized into behavior classes, both for groups of users and individual users data (Diehl: abstract; paras. 0004, 0018, 0028, 0039, etc.)]; and providing as a third set of inputs into the deep learning engine the objective data of the user that is reductively filtered, the subjective data of the user, the localized subjective data of the user, and the plurality of objective data of the plurality of users that is reductively filtered [A global model is usually learned through an optimization process from all users’ data, lacking any personalization." (Ning: page 25, left-hand column, line 17-18); "When training a personal model for a given user, we initialize it based on a version of the global model and a portion of global gradients that correspond to the training data specific to the user. Then, the personal model extends the training procedure solely based on its own data" (Ning: page 25, right-hand column, lines 4-8) including updating the personal model(s) (Ning: page 26, section 3.1) where a random filter is applied to user data collected, creating more compact data (i.e., the filter is reductive) (Erlingsson: sections 1.2, 2; etc.)]; determining a third plurality of learned patterns predicting private behavior of the user when responding to the third set of inputs [“For each user we locally train a personal model based on the user's data and the adapted global gradients" (Ning: page 25, right-hand column, lines 31-32)]; and building a private AI model of the user based on the third plurality of learned patterns [“For each user we locally train a personal model based on the user's data and the adapted global gradients" (Ning: page 25, right-hand column, lines 31-32)].

As per claim 9, Ning/Diehl/Erlingsson teaches wherein the data comprises at least one of gaming controller inputs, computer inputs, computer operations, textual queries, textual responses, verbal queries, verbal responses, body cues, biometrics, user actions, eye movement, and verbal communication [user data includes user actions such as mouse click actions (Ning: pages 24, 28, etc.)].

As per claim 10, see the rejection of claim 1, above, wherein Ning/Diehl/Erlingsson teaches a non-transitory computer-readable medium storing a computer program for implementing the method comprising program instructions [In yet another embodiment, a computer-readable storage medium storing computer-executable instructions for causing a processor programmed thereby to perform the above method is provided (Diehl: para. 0004, etc.); in order to physically implement the system].

As per claim 11, see the rejection of claim 2, above.

As per claim 13, see the rejection of claim 4, above.

As per claim 16, see the rejection of claim 1, above, wherein Ning/Diehl/Erlingsson teaches a processor and a memory coupled to the processor and having stored therein instructions that, if executed by the computer system, cause the computer system to execute the method [a computing device adapted to perform the above method is provided, including at least a CPU and memory storing instructions (Diehl: para. 0004, fig. 9, etc.); in order to physically implement the system].

As per claim 17, see the rejection of claim 2, above.

As per claim 19, see the rejection of claim 4, above.


Claims 3, 5-8, 12, 14, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al (A Gradient-based Adaptive Learning Framework for Efficient Personal Recommendation, Aug 2017, pgs. 23-31 – cited in attached IDS) in view of Diehl (US 2015/0006715), further in view of Erlingsson et al. (RAPPOR: Randomized Aggregatable Privacy-Preserving Ordinal Response, Nov 2014, pgs. 1054-1067) and further in view of Kurata (US 2015/0365449).

As per claim 3, Ning/Diehl/Erlingsson teaches the method of claim 2, as described above.
While Ning/Diehl/Erlingsson teaches creating different models with different sets of user data (see above) it does not explicitly teach restricting use of a plurality of subjective data of the plurality of users when building the global AI model.
Kurata teaches restricting use of a plurality of subjective data of the plurality of users when building the global AI model [users may select behavior data to not be provided/transmitted for the collection of user data (para. 0066, etc.); for the user behavior data being classified and used to create the AI models in Ning/Diehl/Erlingsson, above].
Ning/Diehl/Erlingsson and Kurata are analogous art, as they are within the same field of endeavor, namely collecting and analyzing user behavior data.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to allow the user to select certain of their data to not be transmitted/utilized for the behavior data collection, as taught by Kurata, for the user behavior data being classified and used to create the AI models in Ning/Diehl/Erlingsson.
Kurata provides motivation as [the user keeps behavior information that the user does not want to share in the terminal without transmitting the behavior information to the server (para. 0066, etc.)].

As per claim 5, Ning/Diehl/Erlingsson/Kurata teaches restricting use of the localized subjective data when building the local AI model of the user [users may select behavior data to not be provided/transmitted for the collection of user data (Kurata: para. 0066, etc.) where the user activities may be organized into behavior classes, both for groups of users and individual users data (Diehl: abstract; paras. 0004, 0018, 0028, 0039, etc.) and used to train the models (Ning: page 25, right-hand column, lines 4-8; etc.)].
Examiner’s Note: the reasoning and motivation for the combination is provided, above, in the rejection of claim 3.

As per claim 6, Ning/Diehl/Erlingsson/Kurata teaches preventing network delivery of the localized subjective data of the user [users may select behavior data to not be provided/transmitted for the collection of user data (Kurata: para. 0066, etc.) where the user activities may be organized into behavior classes, both for groups of users and individual users data (Diehl: abstract; paras. 0004, 0018, 0028, 0039, etc.) and used to train the models (Ning: page 25, right-hand column, lines 4-8; etc.)].

As per claim 7, Ning/Diehl/Erlingsson/Kurata teaches classifying a portion of the data of the user as secure data, wherein the plurality of classes include a secure data class; and restricting use of the secure data of the user when building any AI model [users may select behavior data to not be provided/transmitted for the collection of user data (Kurata: para. 0066, etc.) where the user activities may be organized into behavior classes, both for groups of users and individual users data (Diehl: abstract; paras. 0004, 0018, 0028, 0039, etc.) and used to train the models (Ning: page 25, right-hand column, lines 4-8; etc.)].
Examiner’s Note: the reasoning and motivation for the combination is provided, above, in the rejection of claim 3.

As per claim 8, Ning/Diehl/Erlingsson/Kurata teaches receiving a first instruction from the user to classify a portion of the data of the user as secure data; receiving a second instruction from the user to remove the secure data of the user; and deleting any trace to the secure data [users may select behavior data to not be provided/transmitted for the collection of user data (Kurata: para. 0066, etc.) where the user activities may be organized into behavior classes, both for groups of users and individual users data (Diehl: abstract; paras. 0004, 0018, 0028, 0039, etc.) and used to train the models (Ning: page 25, right-hand column, lines 4-8; etc.); all implemented as instructions stored on a medium (Diehl: para. 0004, etc.)].
Examiner’s Note: the reasoning and motivation for the combination is provided, above, in the rejection of claim 3.

As per claim 12, see the rejection of claim 3, above.

As per claim 14, see the rejection of claim 5, above.

As per claim 15, see the rejection of claim 7, above.

As per claim 18, see the rejection of claim 3, above.

As per claim 20, see the rejection of claim 5, above.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US 9,900,747) and Daly (US 2013/0031470) – disclose various systems for classifying user behavior data.
Turgeman (US 2015/0205958) – discloses a system for filtering and classifying user behavior data.
Greening (US 2001/0013009) – discloses collaborative filtering of user data based on matching user ratings.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128